SANDERS, Justice
(concurring).
Article III, Section 8 of the State Constitution limits a budget session of the Legislature to “budgetary or fiscal matters.” It also provides that “any proposal” to extend a budget session to non-fiscal matters requires the consent of three-fourths of the elected members of each house. Hence, such consent must be obtained before a non-fiscal matter can be considered.
Both the Senate and the House have established procedural rules implementing the foregoing constitutional limitation. Unless the author accompanies a bill with a resolution seeking the three-fourth’s consent for introduction, the bill is referred to a
legislative committee for classification as fiscal or non-fiscal. The Legislature, of course, may overrule the committee action.
In the present case, the Senate Committee classified the contested measure as fiscal, and the Legislature accepted the classification. The measure authorizes a suit for monetary damages against the city of Shreveport. In a general sense, it pertains to the financial affairs of the City. I believe the Legislature’s classification is reasonable and would not disturb it. Hence, I concur in the decree.